DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on July 12, 2022 has been entered. The claims pending in this application are claims 1-30 wherein claims 4, 15, 19, and 30 have been withdrawn due to the restriction requirement mailed on March 4, 2022. Claims 1-3, 5-14, 16-18, and 20-29 will be examined. 

Drawings
New Figures 7A to 7F submitted on July 12, 2022 have been accepted by the office. 

Claim Objections
Claim 29 is objected to because of the following informality: “the step of treating said array” should be “said treating the array”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-3, 5-14, 16-18, and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing an animal tissue section on an array from the array by incubating the tissue section on the array with a solution comprising a strong base having a pH between 10.3 and 11.5 for a certain time, does not reasonably provide enablement for resetting an array using the methods 1-3, 5-14, 16-18, and 20-29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	
The Nature of The Invention
The claims are drawn to a method for resetting an array and a method for resetting an array to which an animal tissue section has been applied. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3 and 5-14 encompass a method for resetting an array, the method comprising:
(a) applying an animal tissue section from any kind of source to an array, wherein the array comprises a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that binds to a nucleic acid from the animal tissue section; and (b) treating the array with a set of biological sample removal conditions, such that the tissue section is substantially removed from the array, wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probe, and said treating the array with the set of biological sample removal conditions comprises treating the array with any kind of base, thereby resetting the array. Claims 16-18 and 20-29 encompass a method for resetting an array to which an animal tissue section has been applied, the method comprising: treating the array with a set of biological sample removal conditions, such that the tissue section is substantially removed from the array, wherein the array comprises a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that binds specifically to a nucleic acid from the animal tissue section, and wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probes, and 
said treating the array with the set of biological sample removal conditions comprises treating the array with a base, thereby resetting the array.

Working Examples
The specification provides working examples (see pages 14-17 of US 2022/0098661 A1, which is US Publication of this instant case): (1) Methods for Removing a Tissue Sample from an Array (Examples 1 and 2); (2) Resetting an Array with a Different Tissue Sample (Example 3); (3) Effect of the Reset Protocol on Capture Probes on an Array (Example 4); (4) Fixation Analysis (Example 5); (5) Immunofluorescence Analysis (Example 6); (6) Multiple Resets (Example 7); (7) Effect of Array Reset on Analyte Capture (Example 8); and (8) Array Reset with Different Tissue Types (Example 9). The specification provides no working example for resetting an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 14-17 of US 2022/0098661 A1, which is US Publication of this instant case): (1) Methods for Removing a Tissue Sample from an Array (Examples 1 and 2); (2) Resetting an Array with a Different Tissue Sample (Example 3); (3) Effect of the Reset Protocol on Capture Probes on an Array (Example 4); (4) Fixation Analysis (Example 5); (5) Immunofluorescence Analysis (Example 6); (6) Multiple Resets (Example 7); (7) Effect of Array Reset on Analyte Capture (Example 8); and (8) Array Reset with Different Tissue Types (Example 9), the specification does not provide a guidance for resetting an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to reset an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. 


Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether an array can be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Since Examples 1-3 of the specification teaches that “[I]n a non-limiting example, an array is reset by removing tissue that had been placed the array (FIG. 1), using a variety of reagents and consumables. For examples, tissues that were folded when positioned on the array, tissues that covered fiducial markings, tissues that were torn or otherwise compromised and tissues that were not placed in the correct designated area. The reagents and consumables can include proteinase K, Tris buffer, 20% SDS, potassium hydroxide, and a water bath or heat block that can heat up to 50 degrees Celsius. For example, a method for resetting an array can include: (a) soaking a fixed and stained tissue slice on an array for 1 hour in 30 mL of proteinase K buffer (10 mM Tris, pH 9, 10% SDS, 3.3 mg/mL ProK) at 50°C; (b) removing the array from the proteinase K buffer and rinsing in nuclease-free water; (c) soaking the array for 10 minutes in 30 mL of 0.08M potassium hydroxide; (d) removing the array and rinsing in 10 mM Tris, pH 7.0; (e) rinsing the array in nuclease-free water; and (f) spinning down or air drying. See, e.g., FIG. 2A for an exemplary workflow”, [W]hile tissue removal incubation step (a) may not remove tissue completely and trace amounts of tissue may still remain on the array (FIG. 2B, left), in such instances soaking the array in a basic solution such as 0.08M potassium hydroxide has been shown to remove any remaining tissue (FIG. 2B, right)”, “[A]rrays on a slide are reset prior to tissue permeabilization. When immersing a slide in a solution, the slide is typically completely immersed for about 3 seconds”, “[R]eagent volumes described in this Example can accommodate up to two slides. If resetting two slides, slides are placed back to back so that tissue sections are facing outwards”, “[A] water bath or heat block is preheated to 50°C to warm 30 mL proteinase K buffer (1 mM Tris, pH 9; 10% SDS, 3.3 mg/mL proteinease K). An array including a tissue sample on a slide is transferred to a 50 mL centrifuge tube containing the warmed proteinase K buffer and incubated for 1 hour at 50°C. The tube is inverted and some tissue may remain on the array. The slide is immersed in ultrapure water. The slide is transferred to a 50-mL centrifuge tube containing 30 mL 0.08M potassium hydroxide (KOH) and incubated for 10 minutes at room temperature. The tube is inverted. The slide is transferred to a new 50 mL centrifuge tube containing 30 mL 0.08 M KOH and incubated at room temperature for 5 minutes. The slide is transferred to a 50 mL centrifuge tube containing 10 mM Tris, pH 7 and inverted slowly. The slide is immersed in fresh ultrapure water. Excess water is removed using a laboratory wipe on the back of the slide, without touching the active surface of the slide. The slide is dried, optionally for 30 seconds in a slide spinner, or in a 50 mL centrifuge tube centrifuged at 250 relative centrifugal force (rcf) for 30 seconds in a swinging bucket rotor”, “[T]he slide, and each array within the slide, is examined for any remaining tissue. If tissue remains, the reset protocol above is repeated”, “[A] slide where tissue is removed, thus resetting the slide, can be stored in a sealed container or desiccator at room temperature or at 4°C for up to 7 days before placing a new tissue section on one or more of the active arrays on the slide”, “[I]n a non-limiting example, a tissue sample is removed from an array as described above in Example 1. For this example, the array was originally in contact with mouse brain tissue, wherein the mouse brain tissue was removed, thereby resetting the array and replaced with a section of a human ovarian tumor tissue (FIG. 3)” and  “[T]he mouse brain tissue, which was first stained and imaged (FIG. 3, left panel) and was removed from the array by (a) soaking the fixed and stained tissue slice on the array for 1 hour in 30 mL of proteinase K buffer (10 mM Tris, pH 9, 10% SDS, 3.3 mg/mL Pro K) at 50°C.; (b) removing the array and rinsing 15 times in nuclease-free water; (c) soaking the array for 10 minutes in 30 mL of 0.08M potassium hydroxide; (d) removing the array and rinsing 15 times in 10 mM Tris, pH 7.0; (e) rinsing the array 20 times in nuclease-free water; and (f) spinning down or air drying the array. A tissue section from a human ovarian tumor was then placed on the same array, stained and imaged (FIG. 3, right panel)” (see 
paragraphs [0193] to [0201] of US 2022/0098661 A1, which is US Publication of this instant case), the specification clearly indicates that an animal tissue section on an array is removed from the array by incubating the tissue section on the array with a solution comprising KOH for a certain time. However, the scopes of claims 1-3, 5-14, 16-18, and 20-29 are much broader than the teachings of the specification because the claims does not require that a set of biological sample removal conditions comprise a solution comprising 0.08 M KOH with a pH about 12.9 which is calculated from 0.08 M KOH.  It is known that an animal tissue can be dissolved using NaOH or KOH at pH between 10.3 and 11.5 by a process of alkaline hydrolysis (see pages 1, 2, 5, and 6 from Chapter 6: Alkaline Hydrolysis, pages 1-12 from Carcass Disposal: A Comprehensive Review, published on August 2004) and the pH of a weak base such as Ammonia (NH3) or methylamine (CH3NH2) falls somewhere between 7 and 10 (see “What pH Levels Are Considered Strong & Weak?”). Since the claims do not require that the animal tissue section on the array is removed from the array by incubating the animal tissue section on the array with a solution comprising a strong base having a pH between 10.3 and 11.5 for a certain time, if the tissue section on the array is incubated with a solution comprising a weak base at pH around 8 for a certain time or a strong base with a concentration of 10-6 M (pOH=6 and pH=8), it is unpredictable how the animal tissue section can be dissolved using a weak base at pH around 8 or a strong base with a concentration of 10-6 M (pOH=6 and pH=8) such that the tissue section on the array cannot be removed from the array and the array cannot be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether an array can be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 

Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 11, last paragraph bridging to page 14, third paragraph of applicant’s remarks, applicant argues that “[A]pplicant specifically notes that the specification provides working examples demonstrating the successful use of a base to remove an animal tissue section from an array (see, e.g., Examples 3 and 5-9). In addition, the specification describes non-limiting examples of bases that can be used to remove an animal tissue section from an array (see, e.g., page 24, lines 21-23), exemplary concentrations of the base that can be used to remove an animal tissue section from an array (see, e.g., page 25, lines 15-21), and suitable time periods it takes for the base to remove an animal tissue section from an array are disclosed (see, e.g., page 24, line 24, to page 25, line 14). In addition, the specification describes methods that can be used by those skilled in the art to determine whether the animal tissue section has been removed from the array (e.g., imaging the array (page 6, lines 30, to page 7, line 9; page 8, lines 30-31; page 9, lines 6-7; page 9, lines 11-12; page 9, lines 14-15), analyzing spatial analyte data from the array (page 7, lines 4- 21; page 8, line 8, to page 9, line 5; page 9, lines 17-23), hybridization of Cy3-labeled probes to the array (page 7, line 22, to page 8, line 2), and fluorescence imaging of cDNA reverse transcribed from analytes captured on the array by the capture probes (page 9, lines 7-10; page 9, lines 12-13; page 9, lines 15-16)). Thus, the specification provides ample guidance to enable the skilled artisan to not only practice, but also to evaluate the efficacy of the claimed method. Furthermore, as noted above, the standard for enablement under 35 U.S.C. 8112 does not require the specification to teach that which is well known in the art, and merely routine experimentation is not undue. For example, it was known in the art at the time of filing that factors such as temperature, alkali concentration, the ratio of alkali and tissue, and treatment time could impact the alkaline hydrolysis of animal tissue (see, e.g., Abstract of Wang T., et al., Procedia Environmental Sciences, 31 (2016): 366-374, hereafter ‘Wang’, a copy of which is enclosed herewith as Exhibit A). Wang demonstrates that these conditions could be optimized to achieve complete hydrolysis of different animal tissues (/d., Abstract). Wang showed that even at an alkali concentration of 0% (~ pH 7), the tested tissue was approximately 55% hydrolyzed,
while an alkali concentration of 1% (~ pH 11.5) yielded ~80% tissue hydrolysis (see section 3.3, Figs. 4A-4B). Thus, it is clear that the pH of the base used in the claimed method can be optimized to achieve a desired level of hydrolysis of a particular animal tissue section. Consistent with this, the specification provides a broad disclosure of suitable concentrations of the base that can be used in the claimed method (see, e.g., page 25, lines 15-21) from which one of skill in the art can readily determine the corresponding pH values based on fundamental chemical principles. In view of the foregoing, Applicant submits that satisfaction of the enablement requirement under 35 U.S.C. §112 for the claimed method does not require limiting the claims to KOH and/or to a pH of between 10.3 and 11.5 as asserted by the Office (Office Action at pages 9-10). In summary, in view of working examples, guidance in the specification, and knowledge of one skilled in the art, Applicant asserts the skilled artisan would be able to identify a base and the pH sufficient to substantially remove a given animal tissue section from an array, without undue experimentation”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “it is clear that the pH of the base used in the claimed method can be optimized to achieve a desired level of hydrolysis of a particular animal tissue section”, the claims do not include a pH of a base solution. It is known that, when a strong base such as KOH or NaOH is used, pH of a base solution is based on the concentration of the strong base. For example, when a solution comprises a concentration of 10-6 M of a strong base, pH of the solution equals to 8. Since it is known that an animal tissue can be dissolved using NaOH or KOH at pH between 10.3 and 11.5 by a process of alkaline hydrolysis (see pages 1, 2, 5, and 6 from Chapter 6: Alkaline Hydrolysis, pages 1-12 from Carcass Disposal: A Comprehensive Review, published on August 2004), if the tissue section on the array is incubated with a solution comprising a strong base with a concentration of 10-6 M (pOH=6 and pH=8), it is unpredictable how the animal tissue section can be dissolved using a strong base with a concentration of 10-6 M (pOH=6 and pH=8) such that the tissue section on the array cannot be removed from the array and the array cannot be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Second, it is known that the pH of a weak base such as Ammonia (NH3) or methylamine (CH3NH2) falls somewhere between 7 and 10 (see “What pH Levels Are Considered Strong & Weak?”). Since the claims 1-3, 6-14, 16-18, and 21-29 do not require that the base is not a weak base, if the tissue section on the array is incubated with a solution comprising a weak base at pH around 8 for a certain time, it is unpredictable how the animal tissue section can be dissolved using a weak base at pH around 8 such that the tissue section on the array cannot be removed from the array and the array cannot be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Third, although applicant argues that “[W]ang showed that even at an alkali concentration of 0% (~ pH 7), the tested tissue was approximately 55% hydrolyzed”, since the paper of Wang et al., has not shown that how many tested tissue has been hydrolyzed at a room temperature, after carefully reviews the paper of Wang et al., it is reasonably considered that the tested tissue has approximately 55% hydrolyzed at an alkali concentration of 0% (~ pH 7) argued by applicant is due to the effect of a high temperature such as 120 °C or 130 °C  (see page 368, fifth paragraph). In fact, Wang et al., have clearly shown that a high temperature enhances the rate of alkaline hydrolysis and is conductive to rapid dissolution of animal tissues (see pages 370 and 371, and Figures 3 and 4). 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	No claim is allowed. 
8.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 5, 2022